                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JANE ANN RUNNELS,                                  )
              Plaintiff,                           )
                                                   )
v.                                                 )       No. 3:18-CV-2727-M (BT)
                                                   )
BBVA COMPASS BANK, ET AL.,                         )
              Defendants.                          )

                                           ORDER

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Signed this 29th day of November, 2018.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
